                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

ERIC CENTENO,                    )
                                 )
                    Plaintiff,   )
                                 )                              JUDGMENT IN A
v.                               )                              CIVIL CASE
                                 )                              CASE NO. 4:20-CV-33-D
WES TRIPP, WARREN AARON SMITH,   )
JOHN ODE CORPORATION, and THE    )
OHIO CASUALTY INSURANCE COMPANY, )
                                 )
                    Defendants.  )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that Defendants Tripp and The Ohio
Casualty Insurance Company made Plaintiff an offer of judgment of $25,000.00 on June 30,
2021. Plaintiff accepted the offer of judgment on July 12, 2021. Accordingly, judgment is
entered against Defendants Sheriff Tripp and The Ohio Casualty Insurance Company pursuant to
Rule 68(a).


This Judgment Filed and Entered on July 23, 2021, and Copies To:
Narendra K. Ghosh                                               (via CM/ECF electronic notification)
Trish Pande                                                     (via CM/ECF electronic notification)
Paul E. Smith                                                   (via CM/ECF electronic notification)
Bradley Owen Wood                                               (via CM/ECF electronic notification)
Norwood P. Blanchard                                            (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
July 23, 2021                                          (By) /s/ Nicole Sellers
                                                                Deputy Clerk




                Case 4:20-cv-00033-D Document 47 Filed 07/23/21 Page 1 of 1
